ACCEPTED
                                                                                                06-15-00073-CR
                                                                                     SIXTH COURT OF APPEALS
                                                                                           TEXARKANA, TEXAS
                                                                                           10/2/2015 1:39:58 PM
                                                                                               DEBBIE AUTREY
                                                                                                         CLERK

                                  IN THE COURT OF APPEALS
                                  SIXTH JUDICIAL DISTRICT
                                    TEXARKANA, TEXAS
                                                                              FILED IN
                                                                       6th COURT OF APPEALS
GRAYSON DAVID SMITH                                 §                    TEXARKANA, TEXAS
       Defendant - Appellant                        §                  10/2/2015 1:39:58 PM
                                                    §                      DEBBIE AUTREY
VS.                                                 §                          Clerk
                                                           Case No. 06-15-00073-CR
                                                    §
STATE OF TEXAS                                      §
       Plaintiff-Appellee.                          §


                                  MOTION TO WITHDRAW APPEAL




       COMES NOW Michael C. Lowe, attorney of record for Grayson David Smith,

Defendant herein, and files this his Motion to Withdraw Appeal in the above-numbered cause

and in support thereof would show the Court the following, to wit:

                                                   I.


       Defendant, Grayson David Smith, no longer wishes to pursue this appeal.

                                                  II.


       Defendant is currently on community supervision for 10 years.

                                                  III.


       In case number 29458, Defendant was found guilty of the charge of Sexual Assault Child

and sentenced to 10 years TDCJ but sentence was suspended and Defendant was placed on

Community Supervision for 10 years.

       WHEREFORE PREMISES CONSIDERED, Movant prays that the Motion to Withdraw

Appeal be granted in this case.




       MOTION TO WITHDRAW APPEAL                                                      PAGE!
                                                  Respectfully submitted.



                                              synaj
                                                  Michael Lowe
                                                  Board Certified - Criminal Law
                                                  Texas Boardof Legal Specialization
                                                  State Bar No. 24007573
                                                  700 N. Pearl St., Suite 2170
                                                  Dallas, Texas 75201
                                                  Telephone: 214.526.1900
                                                  Facsimile: 214.748.4348


                                                  Attorney of Record for Defendant-Appellant
                                                  Grayson David Smith




                                                  Grayson
                                                  Appellant




                              CERTIFICATE OF SERVICE


       I certify that a true and correct copy of this Motion to Withdraw Appeal was sent to the
District Attorney of Hunt County in accordance with the Texas Rules of Criminal Procedure on
        0 I           Qcttb&
this the ^/u* day ofSeptember, 2015.



                                                  Michael Lowe




      MOTION TOWITHDRAW APPEAL                                                         PAGE 2